  8:19-cv-00440-BCB-CRZ Doc # 68 Filed: 04/22/21 Page 1 of 2 - Page ID # 245




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

SATELLITE CENTRAL, INC.,

                 Plaintiff,                              8:19CV440

     vs.
                                                           ORDER
JOSHUA FARRELL, ROBERT NIGH,
COXCOM LLC, as successor by merger
to Cox Business Services, LLC; and
COX COMMUNICATIONS OMAHA,
LLC,

                 Defendants.


     After conferring with counsel,

     IT IS ORDERED:


     1)    The jury trial of this case is set to commence before Brian C. Buescher,
           United States District Judge, in Courtroom 5, Roman L. Hruska Federal
           Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on
           October 12, 2021, or as soon thereafter as the case may be called, for a
           duration of four (4) trial days. Jury selection will be held at the
           commencement of trial.

     2)    The Pretrial Conference is scheduled to be held before the undersigned
           magistrate judge on September 21, 2021 at 11:00 a.m., and will be
           conducted by internet/telephonic conferencing. Counsel shall use the
           conferencing instructions assigned to this case to participate in the
           conference. The parties’ proposed Pretrial Conference Order and Exhibit
           List(s) must be emailed to zwart@ned.uscourts.gov, in Word format, by
           5:00 p.m. on September 17, 2021.

     3)    The deadline for filing motions to dismiss and/or for summary judgment is
           extended to June 21, 2021.
8:19-cv-00440-BCB-CRZ Doc # 68 Filed: 04/22/21 Page 2 of 2 - Page ID # 246




   4)    A status conference to discuss the parties’ interest in settlement will be
         held with the undersigned magistrate judge on May 25, 2021 at 11:00
         a.m. by telephone. Counsel shall use the conferencing instructions
         assigned to this case to participate in the conference.

   April 22, 2021
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
